Adjudication insofar as it imposes sentence modified as a matter of discretion in the interest of justice (CPL 470.15, subd 2, par [c]; subd 3, par [c]), by reducing the sentence of an indederminate term of imprisonment having a maximum of four years, to a definite term of one year, with appropriate credit for time served, and otherwise adjudication affirmed. All concur, except Simons, J. P., and Moule, J., who dissent and vote to affirm, in the following memorandum: We find no abuse of discretion. (Appeal from adjudication of Monroe Supreme Court—youthful offender.) Present—Simons, J. P., Hancock, Jr., Schnepp, Callahan and Moule, JJ.